Citation Nr: 0938231	
Decision Date: 10/08/09    Archive Date: 10/23/09

DOCKET NO.  03-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right leg 
disorder, diagnosed as cellulitis with lymphangitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to 
July 1969. 

This matter is on appeal from the Montgomery, Alabama, 
Department Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

In May 2003, the Veteran submitted a substantive appeal 
(VA Form 9) indicating, in pertinent part, a request for a 
videoconference hearing. In an April 2004 letter from the 
RO, he was scheduled a May 2004 Travel Board hearing  but 
it was noted in May 2004, that he failed to report for the 
hearing. 

A review of the record reveals that the letter sent to the 
Veteran in April 2004 scheduling his hearing was sent to 
the wrong address. He was sent a letter by the RO in 
June 2004, notifying him that his April 2004 notification 
letter was sent to the wrong address and that his file 
would be sent to the Travel Board hearing coordinator to 
reschedule the hearing. This appears not to have been 
done. 

The Veteran has requested a videoconference hearing and 
was to have that hearing rescheduled because of the 
initial failure to send the notice to the correct address. 
He has a right to such a hearing. 38 U.S.C.A. § 7107(b) 
(West. 2002); 38 C.F.R. §§ 20.700(a)(e), 20.703 (2009).  
If he desires to withdraw the hearing, he should do so in 
writing to the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should take appropriate action 
and schedule a videoconference hearing 
for the Veteran. His correct address 
should be ascertained. He and his 
representative should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).

The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

